Citation Nr: 1214949	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1969 to August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of July and October 2008 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been primarily manifested by symptoms of intrusive thoughts, sleep disturbances, anxiety, decreased concentration, memory loss, avoidance behavior, panic attacks, irritability, anger, conflicts with workers, hypervigilance, and depression; the symptoms are found to cause some interference with work and occupational and social impairment with occasional decrease in work.  

2.  Throughout the appeal, the Veteran's peripheral neuropathy of the right lower extremity has been primarily manifested by decreased sensation and complaints of burning and shooting pain, which is productive of no more than mild impairment.  

3.  Throughout the appeal, the Veteran's peripheral neuropathy of the left lower extremity has been primarily manifested by decreased sensation and complaints of burning and shooting pain, which is productive of no more than mild impairment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for PTSD have been met for the entire period.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (Code) 9411 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a September 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in April and October 2008, and in January 2011.  The Board finds that the examinations are adequate.  In this regard, it is noted that opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for any opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating appeal from February 29, 2008, for PTSD and from September 14, 2010, for peripheral neuropathy to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Initial Rating for PTSD

Service connection for PTSD was granted by the RO in an October 2008 rating decision that assigned the initial 10 percent rating effective from February 29, 2008.  The Veteran contends that PTSD is more disabling than currently evaluated.  He asserts in correspondence and at the Board hearing before the undersigned in January 2012 that he has all of the symptoms necessary for a 30 percent rating, including depression two to three days during a two week period; panic attacks while in airports, heights, and in confined spaces; sleep impairment; social interaction impairment; memory loss; conflicts with co-workers; irritability; anger; decreased concentration; and anxiety with loud noises, crowds and with driving.  He testified at the Board hearing that he knew his PTSD symptoms fit the 30 percent rating criteria, that 30 percent was all he was asking for, and that the grant of a 30 percent rating would fully satisfy the appeal.  

A non-compensable evaluation for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2011).  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Id.

After review of all the evidence of record, lay and medical, the Board finds that the Veteran's PTSD has been primarily manifested by symptoms of intrusive thoughts, sleep disturbances, anxiety, decreased concentration, avoidance behavior, panic attacks, hypervigilance, social interaction impairment, memory loss, conflicts with co-workers, irritability, anger and depression.  His symptoms are found to cause some interference with his work with occupational and social impairment and occasional decrease in work efficiency, more nearly approximating the criteria for a 30 percent rating, which he testified fully satisfies his appeal.  

A psychiatric examination was conducted by VA in October 2008.  At that time it was reported that the Veteran had been married to his second wife for approximately two years.  His first marriage had lasted 23 years and ended in divorce.  He reported that he had four children, but only got along well with his younger son, who is also a veteran.  He denied having any friends that he spoke to about personal issues, other than his wife, but had five or six friends that he socialized with at the VFW.  He stated that he drank between four and five drinks per day, and had done so since his return from the Republic of Vietnam.  He described his consumption of alcohol as an attempt to medicate anxiety.  He reported that he was currently employed as a contracting officer representative for the military.  He reported having decreased concentration, difficulty following instructions, and increased absenteeism, but did not report having lost time from work directly as a result of PTSD symptoms.  

On examination in October 2008, the Veteran was noted to be clean, neatly groomed and appropriately dressed.  Speech and psychomotor activity were unremarkable.  He was cooperative and attentive.  His affect was normal and his mood was described as good.  Attention was intact and he was orientated as to person, time and place.  Thought process and content were unremarkable.  The Veteran had no delusions or hallucinations.  Judgment and insight were shown to be adequate.  He reported having sleep impairment in that, while he was able to get to sleep 80 percent of the time without problems, he woke four times per night, getting up and smoking a cigarette or sometimes drinking alcohol.  On those nights, he averaged three to four hours of sleep.  The remaining 20 percent of nights, he slept restlessly due to vivid dreams that did not make sense.  On those nights, he slept for about six hours, but felt fatigued the following day.  He reported that he did not have obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts.  He did report that his wife needed to encourage him to take a shower once per week.  Memory was intact.  

The October 2008 examination report detailed the stressful events that caused the Veteran's PTSD.  The Veteran reported having intrusive and distressing recollections of the events, including images, thoughts and perceptions.  He had recurrent dreams of the events and "physiological reactivity on exposure to internal or external cues that symbolize or resemble and aspect of the traumatic event."  He took efforts to avoid thoughts, feelings or conversations associated with his recollections, had marked diminishment of interest in significant activities and feelings of detachment or estrangement from others.  As noted, he had difficulty falling or staying asleep as well as irritable outbursts of anger, difficulty concentration, hypervigilance, and en exaggerated startle response.  He reported that he had these distressing and intrusive recollections four to five times per week, lasting five minutes.  He stated that sensory triggers caused panic reactions that lasted approximately 30 minutes.  He stated that these occurred about once per day.  His nightmares of combat occurred once every two to three months.  He reported that he did not like to talk about anyone about his combat experiences who had not been involved in combat.  He stated that he liked to go camping and hunting, but did not do so anymore because of his time in Vietnam.  He stated that he preferred to stay in his house and did not like to go to functions where there would be groups of people.  He reported irritability five times per week, outburst of anger once every two weeks, and difficulty focusing on tasks for more than 15 to 20 minutes.  The Veteran reported that he felt that his symptoms had worsened over the years and that his first wife had wanted him to get mental health treatment from about 1980. 

The psychiatric diagnoses in October 2008 were PTSD, chronic and alcohol dependence.  The examiner assigned a GAF of 56 over the past year.  The Veteran reported that he preferred to work alone and did not handle criticism well due to anxiety, that drinking had caused some tension in relationships with his children and wife, and that he had some anger problems with his wife, "blowing up" at her once or twice per week for insufficient reasons.  The Veteran stated that he did not like to interact with other people and preferred to stay at home.  In addition, the Veteran stated that he had some depressed feelings when he thought about how limited his life had become.  

In a July 2009 statement, the Veteran's spouse related many of the symptoms of PTSD manifested by the Veteran.  She indicated that he had withdrawn from his children and siblings, was irritable, had nightmares, and avoided social occasions including activities to celebrate Memorial Day.  

In an October 2009 letter, a private psychologist related that she had treated the Veteran from July to October 2009 for symptoms of anxiety and depression related to various life stressors.  She stated that he appeared to have responded well to a combination of eye movement desensitization reprocessing (EMDR) and cognitive behavioral therapy and further follow-up sessions were not anticipated.  

As noted, the Veteran's PTSD has been primarily manifested by symptoms of intrusive thoughts, sleep disturbances, anxiety, decreased concentration, avoidance behavior, panic attacks, hypervigilance, and depression.  His spouse has described unprovoked outbursts and a desire to avoid situations such as Memorial Day activities.  The GAF score of 56 is compatible with moderate difficulty in social or occupational situations.  As such, with the resolution of reasonable doubt, the criteria for a 30 percent rating have been met for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

During testimony at the Board hearing in January 2012, the Veteran testified that the grant of a 30 percent rating would fully satisfy the appeal.  The Board finds the Veteran's waiver of the remaining aspect of the appeal in excess of 30 percent to be knowing and intelligent, was made with representation and in the presence of his representative, and was supported by the Veteran's testimony that he was aware of both the 30 percent and the 50 percent rating criteria, now knew his PTSD symptoms fit the 30 percent rating criteria, and explicitly stated that 30 percent was all he was asking for.  As distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating, in this case, the Veteran has explicitly indicated that the 30 percent disability rating for PTSD being granted by the Board would fully satisfy the appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (Court recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Because a 30 percent initial disability rating for PTSD is granted for the entire initial rating period, the Veteran has waived the aspect of a higher rating in excess of 30 percent by withdrawing the aspects of the notice of disagreement and substantive appeal that encompassed a rating in excess of 30 percent.  See 38 C.F.R. § 20.204 (2011) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an initial disability rating in excess of 30 percent for PTSD in this Veteran's appeal are rendered moot, with no remaining "questions" of law or fact to decide regarding a rating in excess of 30 percent.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).    

Rating Peripheral Neuropathy of the Lower Extremities

Service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus was granted in a July 2008 rating decision.  A 10 percent rating under the provisions of Code 8520 was awarded for each lower extremity.  The Veteran contends that his symptoms more closely resemble the criteria for a 20 percent rating in that he has a constant burning, shooting pain in each foot and could not feel temperature changes in either foot.  He stated that the numbness in his lower extremities made him fearful of climbing ladders, an activity that was necessary in his work as a construction representative and caused him to retire earlier than he wished.  He believes that these symptoms are productive of more than mild disability.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.    

After review of the evidence, the Board finds that the peripheral neuropathy of each of the Veteran's lower extremities is primarily manifested by decreased sensation and complaints of burning and shooting pain and is productive of no more than mild impairment of each lower extremity.  

On April 2008 VA examination for evaluation of the symptoms of diabetes mellitus, the Veteran reported dysestheasia in his lower extremities that he described as a burning sensation in his feet.  On examination of the lower extremities, temperature and color were normal.  There were no trophic changes and no ulcers.  Dorsalis pedis and posterior tibial pulses were normal.  Neurologic examination showed deep tendon reflexes to be 2+ and equal.  On sensory examination, the Veteran was able to feel a monofilament in the plantar aspect of the feet, but "just barely."  

An examination was conducted by VA in January 2011.  AT that time, the Veteran stated that, when walking, he had increased neuropathic pain.  He reported having imbalance when he first stood up from a seated position, with postural light-headedness that resolved within a few seconds.  He reported no problems with mobility.  He had decreased sensation in the feet and dysesthesia in the feet when they were touched.  He also had complaints of burning and occasional electrical neuropathic pain in the feet, with weakness, numbness, paresthesias and dysesthesias.  On examination, reflexes showed knee and ankle jerk on the left to be hypoactive, with ankle jerk on the right to be normal.  Sensory examination showed decreased sensation to vibration, pain, and light touch in both lower extremities, in the toes, foot, and calf just below the knees.  Motor examination was normal in the muscles of both lower extremities.  The Veteran's muscle tone was normal, with no muscle atrophy, or evidence of fasciculations.  The Veteran walked with a slightly wide-based gait and had trouble with tandem gait.  There were no tremors or evidence of imbalance.  The diagnosis was peripheral neuropathy.  

Each of the Veteran's lower extremities has deceased sensation and complaints of burning and shooting pain.  This involvement is wholly sensory in nature and, as such, is generally rated as productive of no more than mild impairment.  As such, a rating in excess of 10 percent for each lower extremity is not found to be warranted at any time during the appeal period and the appeal as to each lower extremity is denied.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms of intrusive thoughts, sleep disturbances, anxiety, decreased concentration, avoidance behavior, panic attacks, hypervigilance, social interaction impairment, memory loss, conflicts with co-workers, irritability, anger, depression, and some interference, that is, with work and occupational and social impairment with occasional decrease in work.  

These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Regarding the rating for the Veteran's lower extremity peripheral neuropathy, the first step of the extraschedular analysis shows that the Veteran's right and left lower extremity neuropathy causes wholly sensory involvement, which is specifically contemplated in the rating criteria as being productive of mild impairment in most cases.  Thus, the schedular rating criteria specifically provides for the 10 percent rating assigned for each lower extremity and the assigned schedular ratings are, therefore, adequate.  38 C.F.R. § 4.124a, Code 8520.  

In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As noted, the matter of TDIU will be addressed in the remand portion of this decision.  


ORDER

An initial rating of 30 percent for PTSD is granted.  

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  


REMAND

During the Board personal hearing, the Veteran testified that he had retired early as a result of his service-connected disabilities.  The record shows that the Veteran is not currently employed.  Thus, the record suggests unemployability and constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the issue of TDIU is REMANDED for the following action:

The RO/AMC should adjudicate the claim for TDIU.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a statement of the case (SOC) that addresses all relevant actions taken on the claim.  The Veteran is advised that he must submit a substantive appeal in response to the SOC for the appeal to progress.  If a substantive appeal is received, the matter should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


